Exhibit 10.4

EXECUTION COPY

JOINDER AND SUPPLEMENT

to

INTERCREDITOR AGREEMENT

Reference is made to (i) that certain Intercreditor Agreement, dated as of
January 29, 2010 (as supplemented on the date hereof through the execution and
delivery of this Agreement and as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among JPMorgan Chase Bank, N.A., as Intercreditor Agent (the
“Intercreditor Agent”), Wilmington Trust FSB, as Trustee and as Collateral Agent
(the “Trustee”), Momentive Specialty Chemicals Holdings LLC (f/k/a Hexion LLC)
(“MSCH”), Momentive Specialty Chemicals Inc. (f/k/a Hexion Specialty Chemicals,
Inc.) (the “Company”) and each subsidiary of the Company party thereto, and
(ii) the 1-1/2 Lien Notes Indenture. Capitalized terms used but not defined
herein shall have the meanings assigned in the Intercreditor Agreement.

This Joinder and Supplement to the Intercreditor Agreement (this “Agreement”),
dated as of March 14, 2012 (the “Effective Date”), by and among (i) Wilmington
Trust, National Association, as trustee (the “New Trustee”) pursuant to that
certain Indenture (the “New Indenture”), dated as of the date hereof, among
Hexion U.S. Finance Corp. (the “Issuer”), the guarantors named therein and the
New Trustee, (ii) the Intercreditor Agent, (iii) Wilmington Trust, National
Association, as Trustee and Collateral Agent and as Second-Priority Agent,
(iv) MSCH, (v) the Company and (vi) each Subsidiary of the Company listed on
Schedule I hereto, has been entered into to (A) record the accession of the New
Trustee as an additional Senior-Priority Agent under the Intercreditor Agreement
on behalf of the holders of the 6.625% first-priority senior secured notes due
2020 (the “New Notes”) issued under the New Indenture, (B) with respect to the
Liens securing certain Obligations as set forth below, to confirm and evidence
that such Liens shall, for purposes of the Intercreditor Agreement, be equal and
ratable with all Liens on the Common Collateral securing any other Senior Lender
Claims and (C) for certain related purposes.

The parties to this Agreement hereby agree as follows:

A. The New Trustee agrees to become, with immediate effect, a party to and
agrees to be bound by the terms of the Intercreditor Agreement as a
Senior-Priority Agent, as if it had originally been party to the Intercreditor
Agreement as a Senior-Priority Agent.

B. The New Indenture has been designated by the Company and the Issuer as being
included in the definition of “Credit Agreement” set forth in the 1-1/2 Lien
Notes Indenture, which designation shall be irrevocable until such time as all
Liens securing the New Notes have been released pursuant to Section 11.03 of the
New



--------------------------------------------------------------------------------

Indenture (and any purported revocation of such designation prior to such time
shall be ineffective for all purposes of the Intercreditor Agreement). The New
Indenture, the New Notes, the Security Documents (as defined in the New
Indenture), and any related document or instrument executed and delivered
pursuant to any of the foregoing shall constitute “Senior Credit Documents” as
defined in the 1-1/2 Lien Notes Indenture.

C. The Liens securing the Obligations under the New Notes, the New Indenture and
any other document or agreement entered into pursuant thereto granted pursuant
to the Security Documents have been designated by the Company and the Issuer as
having been incurred pursuant to clause (8)(B) of the definition of “Permitted
Liens” set forth in the 1-1/2 Lien Notes Indenture, which designation shall be
irrevocable until such time as all Liens securing the New Notes have been
released pursuant to Section 11.03 of the New Indenture (and any purported
revocation of such designation prior to such time shall be ineffective for all
purposes of the Intercreditor Agreement). The Obligations under the New
Indenture and any other document or agreement entered into pursuant thereto
constitute First-Lien Indebtedness (which First-Lien Indebtedness, for the
avoidance of doubt, also constitutes Future First-Lien Indebtedness) and Senior
Lender Claims.

D. The Liens on the Common Collateral securing such Senior Lender Claims shall
have priority over and be senior in all respects to all Liens on the Common
Collateral securing any Second-Priority Claims on the terms set forth in the
Intercreditor Agreement and, subject to the terms of any other applicable
intercreditor agreement (including that certain Intercreditor Agreement, dated
as of the Effective Date (as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “First Lien
Intercreditor Agreement”)) then in effect, shall be equal and ratable with all
Liens on the Common Collateral securing any other Senior Lender Claims.

E. So long as the Discharge of Senior Lender Claims has not occurred and subject
to the terms of any other applicable intercreditor agreement (including the
First Lien Intercreditor Agreement) then in effect, the Common Collateral or
proceeds thereof received in connection with the sale or other disposition of,
or collection on, the Common Collateral upon the exercise of remedies shall be
applied by the Intercreditor Agent ratably to the Senior Lender Claims and, with
respect to each class of Senior Lender Claims, in such order as is specified in
the relevant Senior Lender Documents until the Discharge of Senior Lender Claims
has occurred.

F. The New Trustee confirms that its address for notices pursuant to the
Intercreditor Agreement is as follows:

Wilmington Trust, National Association

Corporate Capital Markets

50 South Sixth Street

Suite 1290

Minneapolis, Minnesota 55402

 

2



--------------------------------------------------------------------------------

Telephone: 612-217-5632

Facsimile: 612-217-5651

Attention: Hexion Administrator

G. Each party to this Agreement (other than the New Trustee) confirms the
acceptance of the New Trustee as a Senior-Priority Agent for purposes of the
Intercreditor Agreement.

H. Except as expressly provided herein, in the Intercreditor Agreement or in any
Senior Lender Documents, the New Trustee is acting in the capacity of
Senior-Priority Agent solely with respect to the Senior Lender Claims owed to
the New Trustee and the holders of the New Notes issued pursuant to the New
Indenture. For the avoidance of doubt, the provisions of Article VII of the New
Indenture applicable to the New Trustee thereunder shall also apply to the New
Trustee acting under or in connection with the Intercreditor Agreement.

I. This Agreement shall be construed in accordance with and governed by the laws
of the State of New York.

J. This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

JPMORGAN CHASE BANK, N.A.,

as Intercreditor Agent

By:  

/s/ Authorized Signatory

  Name:   Title:

WILMINGTON TRUST, NATIONAL ASSOCIATION (as successor by merger to Wilmington
Trust FSB),

as Trustee, Collateral Agent and as Second Priority Agent

By:  

/s/ Authorized Signatory

  Name:   Title:

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as a Senior-Priority Agent for holders of the New Notes

By:  

/s/ Authorized Signatory

  Name:   Title:

[Signature Page for Joinder and Supplement to 1.5 Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

MOMENTIVE SPECIALTY CHEMICALS HOLDINGS LLC By:  

/s/ Authorized Signatory

  Name:     Title:   MOMENTIVE SPECIALTY CHEMICALS INC. By:  

/s/ Authorized Signatory

  Name:     Title:   BORDEN CHEMICAL FOUNDRY, LLC By:  

/s/ Authorized Signatory

  Name:     Title:   MOMENTIVE SPECIALTY CHEMICAL INVESTMENTS, INC. By:  

/s/ Authorized Signatory

  Name:     Title:   MOMENTIVE INTERNATIONAL INC. By:  

/s/ Authorized Signatory

  Name:     Title:   MOMENTIVE CI HOLDING COMPANY (CHINA) LLC By:   Lawter
International Inc., as sole managing member By:  

/s/ Authorized Signatory

  Name:     Title:  

[Signature Page for Joinder and Supplement to 1.5 Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

HEXION U.S. FINANCE CORP. By:  

/s/ Authorized Signatory

  Name:     Title:   HSC CAPITAL CORPORATION By:  

/s/ Authorized Signatory

  Name:     Title:   LAWTER INTERNATIONAL INC. By:  

/s/ Authorized Signatory

  Name:     Title:   OILFIELD TECHNOLOGY GROUP, INC. By:  

/s/ Authorized Signatory

  Name:     Title:   NL COOP HOLDINGS LLC By:   Momentive Specialty Chemicals
Inc., as sole member By:  

/s/ Authorized Signatory

  Name:     Title:  

[Signature Page for Joinder and Supplement to 1.5 Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

Subsidiary Parties

Borden Chemical Foundry, LLC

Momentive Specialty Chemicals Investments, Inc.

Momentive International Inc.

Momentive CI Holding Company (China) LLC

Hexion U.S. Finance Corp.

HSC Capital Corporation

Lawter International Inc.

Oilfield Technology Group, Inc.

NL COOP Holdings LLC